Let me first
congratulate Mr. Jean Ping on his election as President
of the General Assembly at its fifty-ninth session and
wish him every success in this important position. I
would also like to thank his predecessor, Mr. Julian
Hunte, for his relentless efforts and leadership
throughout the year.
In May, the Czech Republic became a member of
the European Union (EU). For the first time, we took
part in the preparation of the EU statement presented
here last week by the Foreign Minister of the
Netherlands, as well as in shaping the EU priorities for
the current General Assembly session. It goes without
saying that we fully associate ourselves with those
texts.
We share the commitment of the EU to effective
multilateralism, with the United Nations at its core.
Indeed, the vision of a strong and truly universal
United Nations is one of the fundamentals of Czech
foreign policy.
Security, or the lack of it, has emerged as the
most challenging problem today. International
terrorism, the proliferation of weapons of mass
destruction, regional conflicts, State failure or
organized crime — these are the threats menacing all
of us.
Terrorism spares no one anywhere in the world.
The brutality of the attacks and the increase in their
number over the past year are frightening. It seems that
the whole nature of terrorism is changing. While most
earlier terrorists tried to target specific persons or
institutions, with the aim of gaining the sympathy of
the general public, today’s terrorists are solely intent
on spreading fear and terror. Their target is the general
public, each one of us, and the more killed the better.
What can we expect of individuals who sacrifice
unlimited numbers of their own people to a perverse
ideology? Their acquisition of weapons of mass
destruction would result in a deadly combination.
Absolute disregard for life by these “new”
terrorists has also given rise to their most dangerous
tool, the ideological suicide bomber. Previously,
terrorists had to devote most of their energy to
planning escape routes and concealing themselves; a
suicide bomber, on the other hand, needs only to
concentrate on how best to hit and to destroy his target.
The diffusion of targets and the perpetrators’
absolute resolve mean that terrorist threats have
completely permeated our public and private spaces,
each area of which has become a defence site. All this
could ultimately lead to very disagreeable restrictions
on certain freedoms and rights. And this takes us full
circle.
If we are lax in understanding our roots and
values, and if we do not have a comprehensive grasp of
human rights, we could find that, in the end, we are
unable to cope with the uneasy balance between
security and freedom.
I do not want to speculate about cause and effect.
It is not the case that a terrorist attack is a reaction, an
inappropriate reaction, to something. Terrorists’
ideology is aggressive and expansive, and they do not
recognize terms such as “conciliation” or
“coexistence”. Therefore, each offer we make to
negotiate, each sign of unwillingness to defend
ourselves, is seen by them as further proof of our
weakness and, by extension, of their “right” to assume
control of declining society.
In the fight against terrorism, nobody can remain
neutral. The United Nations has to pave the way for
this fight at the global level. To be sure, the Counter-
Terrorism Committee has done an outstanding job in
overseeing the implementation of Security Council
resolution 1373 (2001) and in facilitating universal
acceptance of the United Nations Conventions on
terrorism; but certainly more can and should be done.
The true tests of our ability to cooperate are Iraq,
Afghanistan and the Middle East.
Iraq continues to be of utmost concern to the
international community. The full transfer of power to
the Iraqi Interim Government is a historic moment for
the country and an essential step on the road towards a
free, prosperous and secure country. The road will, no
doubt, be long and winding. Without the elimination of
terrorist activities and the stabilization of the security
situation, political transition and economic recovery
will remain elusive.
5

Last summer, United Nations employees in Iraq
paid the highest price for their commitment to help
those in need. Now, the Organization has new tasks
before it, including those connected with preparations
for free elections in January 2005. However, a greater
engagement of the United Nations requires a more
secure environment and stronger support from the
international community. The Czech Republic’s
contribution is focused mainly on building up Iraqi
security forces and helping to finance the protection of
the United Nations presence in Iraq.
Iraq, however, must not divert our attention from
other major security concerns, including Afghanistan,
the Middle East, Africa and the Balkans. In all these
conflicts, my country seeks to play a constructive role,
contributing in various ways to the related efforts of
the international community. Thus, in Afghanistan, the
Czech Republic is participating in the stabilization
process and the rooting out of terrorism; in Africa, it is
taking part in peacekeeping operations; in Kosovo, we
have our largest military contingent abroad serving in
the Kosovo Force and we intend to contribute troops to
the new EU-led mission in Bosnia and Herzegovina.
As for the Israeli-Palestinian conflict, we believe
that the role of the international community lies in
providing a trusted frame of reference. It is crucial that
both parties to the conflict make a sincere effort to
implement their obligations in order to achieve the
vision of two States living side by side in peace and
security and in a peaceful and secure neighbourhood.
Last but not least, Africa has to remain on our
agenda. Ten years after the genocide in Rwanda,
another part of Africa is suffering from grave ethnic
violence. In Darfur, people are dying every day, and in
the Great Lakes region the situation is not much better.
The international community must not turn away from
those tragedies.
So far I have focused mainly on what we call
hard threats to international security. But I do not want
to create an impression that other problems plaguing
the contemporary world are of lesser importance.
Those more traditional problems, or soft threats, also
continue to deserve our undiminished attention. There
is no question of these two threats competing for our
response; there is no question of forgetting one in
favour of the other.
That is why the Czech Republic, as an emerging
donor country, supports the strengthening of
multilateral development assistance within the United
Nations system, as well as close cooperation among the
United Nations funds and programmes and the Bretton
Woods institutions. That is why we support and strive
to contribute to activities undertaken in pursuit of the
Millennium Development Goals and other
internationally agreed development targets.
Respect for human rights and fundamental
freedoms remains a priority of Czech foreign policy.
Together with the rest of the EU, we place special
emphasis on the abolition of the death penalty, the fight
against torture — in fact, just a few days ago we signed
the Optional Protocol to the Convention against
Torture and Other Cruel, Inhuman or Degrading
Treatment or Punishment — the protection of children
in armed conflicts and, of course, respect for the
activities of human rights defenders who,
unfortunately, continue to face difficult conditions in a
number of countries, such as Belarus, Myanmar and
Cuba, among others.
Convinced that all people have equal rights and
dignity, the Czech Republic is concerned about recent
attempts to create a human being through cloning. We
therefore concur with those calling for the swift
adoption of a legally binding instrument at the
universal level regulating the cloning of human beings.
Faced with the aforementioned challenges, the
United Nations has to change. Of course, United
Nations reform seems to be on everyone’s agenda.
There are, perhaps, too many reform processes going
on in parallel or partially overlapping. To achieve
genuine reform, however, we simply have to keep the
pressure on; the United Nations must continue
constantly to monitor itself and to continue its pursuit
of improvement.
The Czech Republic considers itself a reform-
minded country. It is an advocate of revitalization of
the General Assembly, strengthening of the United
Nations and reform and enlargement of the Security
Council. For many years, we have been actively
involved in those processes, including through the
Czech presidency of the fifty-seventh session of the
General Assembly. We have no vested interest in these
reforms except the better functioning and greater
authority of the whole United Nations. The Czech
Republic will continue to support inevitable reform
measures, including enlargement of the Security
Council in both categories of membership. In
6

particular, we support the aspiration of Germany and
Japan to permanent seats, as well as the allocation of a
further three new permanent seats for Africa, Asia and
Latin America.
We greatly appreciate the reform efforts that the
Secretary-General has made so far, and we expect his
guidance to continue in the years to come. We eagerly
await the report of the High-Level Panel on Threats,
Challenges and Change, which should place United
Nations reform in a wider context of major global
threats and challenges.
We are determined to play an active role in
finding multilateral and United Nations-based solutions
to numerous grave problems of the contemporary
world. An expression of that commitment and
determination is our candidature for a non-permanent
seat on the Security Council in 2008-2009.